Per Curiam.
Virginia V. Bramlett brought a bill against Loretta May and others for the cancellation of a deed of conveyance of land alleged to have been obtained by fraud and used in violation of a trust, and for incidental relief. The complainant died and the cause was properly revived in the name of her sole heir at law. By answer the defendants took issue on the material allegations of the bill of complaint. Evidence was taken and decree for the complainant was rendered, from which the defendants appealed.
There is ample evidence to sustain the decree and it is affirmed.
Browne, C. J„ and Taylor, Shackleford, AYhitfield and Ellis, JJ., concur.